KEN PAXTON
                                        ATTORNEY GENERAL OF TEXAS



                                             February 16, 2016



The Honorable G. A. Maffett III                          Opinion No. KP-0065
Wharton County Attorney
100 South Fulton Street, Suite 105                       Re: Definition    of    the     term     "site
Wharton, Texas77488                                      improvements" for purposes of section 501.103
                                                         of the Local Government Code, relating to an
                                                         economic development corporation's funding
                                                         of the same (RQ-0048-KP)

Dear Mr. Maffett:

         You ask for an opinion on the meaning of the term "site improvements" under section
501.103 of the Local Government Code. 1 Specifically, you inquire whether a program of the
El Campo Economic Development Corporation ("Corporation") falls within the scope of the term.
See Request Letter at 2. You explain that the Corporation has created a "Revitalization and Site
Improvement Campaign" ("campaign") to promote certain businesses located in the City of
El Campo. Id. You tell us the campaign uses Corporation funds to "provide matching grants to
qualified El Campo businesses (both retail and industrial) to enhance their property and provide
visual improvements to their facilities." Id. Under the campaign, eligible improvements include
"exterior painting, glass replacement, general property clean-up or removal of debris, architectural
or accent lighting, new landscaping, and signage." Id. You inform us that the Corporation bases
its authority to use its economic development funds for this campaign on the term "site
improvements" contained in subsection 501.103(1) of the Local Government Code. Id. You ask
whether the Corporation's expenditures for these improvements qualify as site improvements
under section 501.103. Id. As this office has previously observed, the question whether a
particular expenditure of an economic development corporation is authorized is one that involves
fact issues and cannot be resolved in an. attorney general opinion. See Tex. Att'y Gen. Op. No.
GA-1066 (2014) at 1 (relating to the propriety of expenditures of a Type B economic development
corporation under chapters 501 and 505, Local Government Code). The question "is a matter in
the first instance for the corporation's board of directors." Id. at 2. Thus, we can advise you only
generally about the meaning of the term "site improvements." See id.



           1
            See Letter from Honorable G. A. Maffett III, Wharton Cty. Att'y, to Honorable Ken Paxton, Tex. Att'y
 Gen. at 1 (Aug. 17, 20 I 5), https://www.texasattomeygeneral.gov/opinion/requests-for-opinion-rqs ("Request
 Letter").
The Honorable G. A. Maffett III - Page 2                (KP-0065)



        A Type A economic development corporation is governed primarily by chapters 504 and
501 of the Local Government Code. 2 See TEX. Loe. Gov'T CODE§§ 504.001-.353 (governing
Type A corporations); id. § 501.002(15) (defining a Type A corporation as one governed by chapter
504). Under chapter 501 of the Local Government Code, a Type A "corporation is a constituted
authority for the purpose of financing one or more projects." Id. § 501.151; see also id.
§ 501.002(5) (defining corporation as a corporation organized under subtitle Cl, title 12, Local
Government Code). A "project" is a "project specified as such under subchapter C." See id.
§ 501.002(13); see also id. §§ 501.101-.108 (subchapter C). Subsection 501.103(1), about which
you ask, includes as a "project" those "expenditures that are found by the board of directors to be
required or suitable for infrastructure necessary to promote or develop new or expanded business
enterprises, limited to: (1) streets and roads, rail spurs, water and sewer utilities, electric utilities,
or gas utilities, drainage, site improvements, and related improvements." Id. § 501.103(1). This
office has previously determined that section 501.103 is an exclusive, or limited, list such that "an
expenditure ... that does not fall precisely within [its] contours ... is not an authorized project."
Tex. Att'y Gen. Op. No. GA-1066 (2014) at 3.

        The term "site improvements" is undefined by chapters 501 and 504. And we find no
judicial opinion defining the term. Thus, we look to its ordinary meaning. See William Marsh
Rice Univ. v. Refaey, 459 S.W.3d 590, 593 (Tex. 2015) (stating that courts "give undefined words
'their common, ordinary meaning unless the statute clearly indicates a different result"'). "Site"
is commonly defined as "an area of ground on which a town, building, or monument is
constructed." NEW OXFORD AMERICAN DICTIONARY 1634 (3d ed. 2010). "Improvement" means
"an example or instance of improving or being improved" or a permanent enhancement. Id. at
875; Karisch v. Allied-Signal, Inc., 837 S.W.2d 679, 680 (Tex. App.-Corpus Christi 1992, no
writ) (defining "improvement" to "include everything that permanently enhances the value").
Together, the two words may be generally construed to mean the improvement or permanent
enhancement of an area of ground on which a town, building, or monument is constructed.

        Subsection 501.103(1) provides additional, relevant context.                Along with "site
improvements," subsection 501.103(1) lists other items for which an expenditure constitutes a
project. See TEX. Loe. Gov'T CODE§ 501.103(1). These terms-"streets and roads, rail spurs,
water and sewer utilities, electric utilities, or gas utilities, [and] drainage"-all relate to preparing
an area for development. Id. Noscitur a sociis is a canon of statutory construction providing "that
the meaning of a word or phrase, especially one in a list, should be known by the words
immediately surrounding it." Greater Houston P 'ship v. Paxton, 468 S.W.3d 51, 61 (Tex. 2015)
(citing TGS-NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432, 441 (Tex. 2011)). Given the
limited nature of the other items in subsection 501.103(1), the term "site improvement" should be
construed similarly to mean an improvement or permanent enhancement that relates to the
development of an area of ground on which a town, building, or monument is constructed. But,
as noted previously, it is for the Corporation's board of directors to determine, in the first instance


           2You tell us the Corporation was created as a Section 4A Economic Development Corporation. See Request

 Letter at I.
The Honorable G. A. Maffett III - Page 3                  (KP-0065)



and subject to judicial review, whether the expenditures qualify as an improvement or permanent
enhancement that relates to the development of an area of ground on which a town, building, or
monument is constructed. 3 See Tex. Att'y Gen. Op. No. GA-1066 (2014) at 2-3 (citing Pearce v.
City of Round Rock, 78 S.W.3d 642-47 (Tex. App.-Austin 2002, pet. denied) (utilizing abuse of
discretion standard to review decision of city's development review board)).




         3 We  address only the definition of the term "site improvements." See Request Letter at 1-2. We cannot
opine about the ultimate determination of whether the Corporation's expenditures in furtherance of the campaign
properly constitute a p.r:oject under subsection 50 I. I 03(1 ). See TEX. Loe. Gov'T CODE § 501.103( I) (requiring an
expenditure to be "required or suitable for infrastructure necessary to promote or develop new or expanded business
enterprises"). This determination is also one for the Corporation's board of directors. See Tex. Att'y Gen. Op. No.
GA-I 066 (2014) at 2.
The Honorable G. A. Maffett III - Page 4         (KP-0065)



                                      SUMMARY

                      Under subsection 501.103(1) of the Local Government
               Code, the term "site improvement" should be construed to mean an
               improvement or permanent enhancement that relates to the
               development of an area of ground on which a town, building, or
               monument is constructed. The question whether any particular
               expenditure constitutes a project under section 501.103 is a question
               in the first instance for the board of the economic ·development
               corporation to determine.

                                             Very truly yours,



                                            ~?~
                                             KEN PAXTON
                                             Attorney General of Texas



CHARLES E. ROY
First Assistant Attorney General

BRANTLEY STARR
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

CHARLOTTE M. HARPER
Assistant Attorney General, Opinion Committee